


Exhibit 10.1
 
 
Summary Description of 2013 Supplemental Incentive Plan


Eligibility:
Participation is limited to a select group of senior management designated by
the Compensation Committee of the Board of Directors of CC Media Holdings, Inc.
(“CCMH”)
   
Target Opportunity:
Target opportunity is established for each participant by the Compensation
Committee
   
Performance Measures:
Participants pursue achievement of 2-3 incremental objectives (the “Supplemental
Performance Criteria”) to the performance criteria established under CCMH’s 2008
Annual Incentive Plan
     
Performance is measured over a 12 month cycle
   
Target Performance and Measure Approvals:
Targets and Supplemental Performance Criteria are reviewed and approved by the
CEO and Compensation Committee
   
Assessments:
Performance assessments are reviewed and approved by the CEO and Compensation
Committee
     
Performance will be assessed in the normal performance management cycle and
achievement will be expressed as a percentage between 0% and 100%
   
Payment of Awards:
Based upon accomplishment of the Supplemental Performance Criteria established
for each participant, awards will be paid to each participant 36 months
following the date on which the Supplemental Performance Criteria are
established
     
All awards will be reviewed and approved by the CEO and Compensation Committee
   
Limitations:
To receive payment, the participant must be an active employee of CCMH or its
subsidiaries at the time of payment



The plan is intended to comply with the applicable requirements of Section 409A
of the Internal Revenue Code (“Section 409A”) and shall be limited, construed
and interpreted in accordance with such intent.  To the extent that any award is
subject to Section 409A, it shall be paid in a manner that will comply with
Section 409A, including proposed, temporary or final regulations or any other
guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto.  Notwithstanding anything herein to the contrary,
any provision in the plan that is inconsistent with Section 409A shall be deemed
to be amended to comply with Section 409A and to the extent such provision
cannot be amended to comply therewith, such provision shall be null and void. 
The company shall have no liability to any holder or recipient of an award or
any other person if an award that is intended to be exempt from, or compliant
with, Section 409A is not so exempt or compliant or for any action taken by the
committee or the company that is inconsistent with Section 409A.  In the event
that any amount or benefit under the plan becomes subject to penalties under
Section 409A, responsibility for payment of such penalties shall rest solely
with the affected holder or recipient of the award and not with the company.

